                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


NOVA CONSULTANTS, INC.,                       4:17-CV-11160-TGB

                 Plaintiff,

                                                    ORDER
      vs.

UGE INTERNATIONAL, LTD.,
UGE USA, INC., URBAN GREEN
ENERGY, INC.,

                 Defendants.


  ORDER ENTERING DEFAULT JUDGMENT AGAINST UGE
      INTERNATIONAL, LTD., AND UGE USA, INC.,
             JOINTLY AND SEVERALLY
     On September 20, 2018, this Court granted Plaintiff’s motion for

judgment and entered judgment in the amount of $25,000.00 against

defaulted defendant Urban Green Energy, Inc. See Order, ECF No. 33.

In that same order, this Court dismissed the remaining two defendants,

UGE International, Ltd., and UGE USA, Inc. with prejudice, but retained

jurisdiction to enforce the terms of a settlement agreement between

Plaintiff and those two defendants. Id. at PageID.292.

     On October 17, 2018, Plaintiff moved the Court to set aside the

dismissal of UGE International, Ltd., and UGE USA, Inc., and to enter

default judgment against each defendant. See Motion to Set Aside
Dismissal, ECF No. 34. This Court held a hearing on February 20, 2019

at which only Plaintiff appeared. 02/20/2019 Minute Entry. At this

hearing, Plaintiff explained that UGE International, Ltd. and UGE USA,

Inc. had failed to perform according to the settlement agreement, causing
Plaintiff to incur damages in the amount of $97,590.16 to mitigate the

costs of the defendants’ non-performance. The Court granted Plaintiff’s

motion to set aside dismissal and reinstate defendants UGE
International, Ltd., and UGE USA, Inc. ECF No. 38.

      Neither UGE International, Ltd. nor UGE USA, Inc. filed any

answer, affirmative defenses or other responsive pleadings defending

themselves in this action. On April 3, 2019, Plaintiff requested Clerk’s

Entry of Default against UGE International, Ltd., and UGE USA, Inc.

ECF No. 42. The Clerk entered default against each party on the same
day. ECF Nos. 43, 44.

   For the reasons set forth in Plaintiff’s Motion to Enter a Default

Judgment Against UGE International, Ltd. and UGE USA, Inc. (ECF N0.

41), judgment is entered against UGE International, Ltd. and UGE USA,

Inc. in the amount of $97,590.16. Plaintiff’s Motion for Entry of Default

(ECF No. 39) is STRICKEN as moot. Plaintiff’s Motion to Enter a

Default Judgment (ECF No. 41) is GRANTED.

                                ORDER

   Accordingly, it is ORDERED that judgment is entered in favor of

Plaintiff,   Nova   Consultants,   Inc.,   against   Defendants,   UGE
                                   2
International, Ltd. and against UGE USA, Inc. jointly and severally, in

the amount of $97,590.16, including all costs and expenses.


SO ORDERED.



      DATED this 15th day of April, 2019.

                                      BY THE COURT:


                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      United States District Judge




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the parties of
record on this date, April 19, 2019, by electronic and/or ordinary mail.


                                            S/A. Chubb
                                            Case Manager and Deputy Clerk




                                        3
